Case 8:15-cv-00865-DOC-SHK Document 801-1 Filed 10/09/20 Page 1 of 2 Page ID
                                #:36382



   1
   2
   3
   4
   5
   6
   7
                            UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9
                                 SOUTHERN DIVISION
  10
     HSINGCHING HSU, Individually and       )   Case No. 8:15-cv-00865-DOC-SHK
  11 on Behalf of All Others Similarly      )
     Situated,                              )   CLASS ACTION
  12                                        )
                              Plaintiff,    )   [PROPOSED] ORDER GRANTING
  13                                        )   PLAINTIFF’S APPLICATION FOR
            vs.                             )   LEAVE TO FILE PORTIONS OF THE
  14                                        )   SUPPLEMENTAL CLAIMS REPORT
     PUMA BIOTECHNOLOGY, INC., et           )   UNDER SEAL
  15 al.,                                   )
                                            )
  16                          Defendants.   )
                                            )
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4817-9631-3294.v1
Case 8:15-cv-00865-DOC-SHK Document 801-1 Filed 10/09/20 Page 2 of 2 Page ID
                                #:36383



   1            Before the Court is Plaintiff’s Application for Leave to File Portions of the
   2 Supplemental Claims Report Under Seal (the “Application”), by plaintiff Norfolk
   3 County Council, as Administering Authority of the Norfolk Pension Fund
   4 (“Plaintiff”). By the Application, Plaintiff seeks to file portions of the Supplemental
   5 Report of Gilardi & Co. LLC Regarding Claims Administration (the “Supplemental
   6 Report”) under seal.
   7            Plaintiff requests that Exhibits A and B to the Supplemental Report be placed
   8 under seal because they contain sensitive and confidential personal information
   9 belonging to persons and entities who have filed claims with the Claims Administrator
  10 pursuant to the February 4, 2019 jury verdict (ECF No. 718) and the Order Regarding
  11 Plaintiffs’ Motions for Prejudgment Interest, Approval of Notice of Verdict and
  12 Claims Administration Procedure (ECF No. 778).
  13            Pursuant to Local Rule 79-5 and the December 6, 2016 Stipulation and
  14 Protective Order (ECF No. 86), Plaintiff’s Application is hereby GRANTED.
  15            Accordingly, the Court ORDERS that Exhibits A and B to the Supplemental
  16 Report be filed under seal.
  17                                        *     *      *
  18                                            ORDER
  19            IT IS SO ORDERED.
  20
  21 DATED:
                                       THE HONORABLE DAVID O. CARTER
  22
                                       UNITED STATES DISTRICT JUDGE
  23
  24
  25
  26
  27
  28
                                                 -1-
       4817-9631-3294.v1
